Motions Granted; Dismissed; and Memorandum Opinion filed February 20,
2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00631-CR

                  DYLLAN CHANCE GODWIN, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1320939


              MEMORANDUM                        OPINION
      Appellant filed a pro se written request to withdraw his notice of appeal,
stating that he no longer wishes to pursue his appeal. Because the motion was not
signed by appellant’s appointed counsel as required by Texas Rule of Appellate
Procedure 42.2, we requested appellant’s counsel to respond. Appellant’s
appointed counsel filed a separate motion, joining appellant’s request to dismiss
the appeal. We consider these separate motions to constitute compliance with Rule
42.2. See Tex. R. App. P. 2 (permitting an appellate court to order a different
procedure than set out in the appellate rules to expedite a decision or for other good
cause). Because this court has not delivered an opinion, we grant appellant’s
request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.


                                   PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2